 



Exhibit 10.2

             
APPROVALS
          Spec Number
 
      CONTROLLERS    
 
      POLICIES   COPY-REF COPY
 
  (LSI LOGO) [f30382f3038200.gif]       CORP DOC CTRL
 
           
 
          Date: Feb. 1, 2007
 
            SUBJECT:       Employee Commuter Expense Reimbursement Policy

             
1.
  PURPOSE     2  
2.
  APPROVALS     2  
3.
  COMMUTER EXPENSE CATEGORIES     2  
3.1.
  DIRECT COMMUTER TRAVEL EXPENSES     2  
3.2.
  INDIRECT COMMUTER EXPENSES     2  
4.
  DIRECT COMMUTER TRAVEL EXPENSE TYPES     2  
4.1.1.
  SINGLE COMMUTE     2  
4.1.2.
  MULTI-SEGMENT COMMUTE     2  
5.
  TAX IMPLICATIONS FOR COMMUTERS     2  
5.2.
  PAYROLL PROCESSES     3  
6.
  COMMUTER EXPENSE CALCULATIONS     3  
6.1.
  SINGLE COMMUTE     3  
6.2.
  MULTI-SEGMENT COMMUTE     3  

1



--------------------------------------------------------------------------------



 



             
APPROVALS
          Spec Number
 
      CONTROLLERS    
 
      POLICIES   COPY-REF COPY
 
  (LSI LOGO) [f30382f3038200.gif]       CORP DOC CTRL
 
           
 
          Date: Feb. 1, 2007
 
            SUBJECT:       Employee Commuter Expense Reimbursement Policy

1. Purpose

  1.1.   This policy outlines the process by which expenses will be managed and
considered for reimbursement for employees who commute to/from LSI Corp. sites.
An employee commuter (referred to herein as the “Commuter”) is a regular
fulltime employee whose primary place of residence is more than 100 miles from
their primary place of business. Primary place of business is defined as the
physical location where an employee spends more than 50% of their hours worked.
This policy will outline the reimbursement process and procedures.

2. Approvals

  2.1.   To initially establish the commute expense reimbursement benefit,
approval must be received from the Vice President of Human Resources (HR VP) and
Chief Executive Officer (CEO). Approval for Section 16(b) officers to
participate in this policy must first be approved by the Compensation Committee.
    2.2.   Once established, Direct Commuter Travel Expenses will be reimbursed
though the SAP Travel Expense system and Indirect Commuter Travel reimbursements
will be managed by the Payroll department.

3. Commuter Expense Categories

  3.1.   Direct Commuter Travel Expenses

  3.1.1.   Direct Commuter Travel Expenses are defined as the expenses incurred
by the Commuter to and from their home location to and from their primary place
of business. These expenses include: round trip or one way flights to and from
their home city to the LSI office, car rental at the LSI site, airport parking
expenses at the commuter’s home location, taxi cab fees to or from the
Commuter’s home to the airport or to/from the LSI office to the airport, hotel
expenses at the LSI location, and personal meals at the LSI location.

  3.2.   Indirect Commuter Expenses

  3.2.1.   Indirect Commuter Expenses include: company-paid apartments, any
utilities associated with the apartment (e.g., telephone, cable TV, Internet
connection, electricity, gas, trash removal, water, association fees, etc.), and
company-paid automobile leasing or ownership.

4. Direct Commuter Travel Expense Types

  4.1.   Direct Commuter Travel Expenses can be broken into two groups: Single
Commute and Multi-Segment Commute. Any other kind of travel is referred to as
Normal Business Travel.

  4.1.1.   Single Commute is defined as a trip directly from the Commuter’s home
location to the LSI location without any other stops (aside from a flight
connection) on the way to, from, or during the stay at the LSI site. For
example: the Commuter’s home residence is located in Phoenix, Arizona and they
depart Phoenix on a Monday to their primary place of business, the Milpitas LSI
office. The Commuter stays in Milpitas for 4 days and returns home on Thursday.
This trip would be categorized as a Single Commute.     4.1.2.   Multi-Segment
Commute is defined as a trip whereby the Commuter travels from their home city
to their primary place of business as well as conducts other business travel
outside their primary business location during the same trip. The order in which
these occur does not matter. For example: the Commuter lives in Phoenix, Arizona
and makes a trip to Milpitas, their primary place of business, for 2 days, then
leaves Milpitas on a trip to New York on company business. The Commuter then
leaves New York and flies directly back home to Phoenix. There would be no
difference if the Commuter first went to New York, then went to Milpitas, it
would still be considered a Multi-Segment Commute.     4.1.3.   Normal Business
Travel would be any trip where the Commuter leaves their home and travels to a
non-primary place of business and returns back home. For example: our Commuter
who lives in Phoenix travels to Boston for a week then returns back home to
Phoenix without any stops at their primary place of business in Milpitas.

5.   Tax Implications for Commuters

  5.1.   Direct and Indirect Commuter Travel expenses are a taxable fringe
benefit and must be included in the Commuter’s taxable income. Normal Business
Travel is non-taxable and is not considered taxable income.

2



--------------------------------------------------------------------------------



 



             
APPROVALS
          Spec Number
 
      CONTROLLERS    
 
      POLICIES   COPY-REF COPY
 
  (LSI LOGO) [f30382f3038200.gif]       CORP DOC CTRL
 
           
 
          Date: Feb. 1, 2007
 
            SUBJECT:       Employee Commuter Expense Reimbursement Policy

      If approved by the HR EVP and CEO, LSI may choose to pay the tax burden
for the Commuter by grossing-up the reimbursed commuting expense.

  5.2.   Section 16(b) officers receiving benefits under this policy must also
receive Compensation Committee approval to be eligible for tax gross-up
treatment for qualifying expenses as defined in this policy.

  5.3.   Payroll Processes

  5.3.1.   It will be the responsibility of the HR organization to notify the
Payroll department of the approval of the applicability of this policy to a new
Commuter. HR VP and CEO approval will be required.     5.3.2.   On a quarterly
basis, Payroll will track and calculate the Commuter’s Direct and Indirect
commuting expenses. These amounts will be added to the Commuter’s taxable income
and reflected on their Form W-2 at the end of the calendar year. The amounts
will be grossed-up for tax purposes only if previously approved by the HR VP and
CEO.

6. Commuter Expense Calculations

  6.1.   Single Commute

  6.1.1.   Direct Travel Expenses categorized as Single Commute are considered
fully taxable, as a fringe benefit, and will be added to the Commuter’s taxable
income and reflected on their Form W-2.

  6.2.   Multi-Segment Commute

  6.2.1.   Direct Travel Expenses categorized as Multi-Segment Commute are
considered taxable income and are calculated as follows:

  6.2.1.1.   For flight expenses, an average flight cost to/from the Commuter’s
location is calculated. This amount is subtracted from the price of the
multi-segment flight. The average flight cost is considered to be the taxable
fringe benefit amount for that trip. The balance is considered a Normal Business
Expense and is non-taxable. For example: a Commuter travels from their home in
Phoenix to Milpitas (their primary place of business), to New York, then back to
Phoenix. The total ticket cost is $800. The average ticket cost to/from Phoenix
to Milpitas is $200. Therefore, the taxable amount for this trip is $200 and
this amount is added to the Commuter’s taxable income. The balance of $600 is
considered a non-taxable business expense.     6.2.1.2.   For parking or
transportation to/from the Commuter’s home airport, 33% of the expense is
treated as taxable and 67% is non-taxable. For example the Commuter makes a
multi-segment trip as defined above. The cost of parking their personal vehicle
at the Phoenix airport is $100. The taxable amount is $33 and this amount is
added to the Commuter’s taxable income. The balance of $67 is a non-taxable
business expense. This also applies if the Commuter took a taxi to/from their
home airport.     6.2.1.3.   The following expenses incurred while in the
primary place of business on a multi-segment trip are considered fully taxable
and will be added to the Commuter’s taxable income: rental cars, hotels,
personal meals, transportation to/from the airport(s) near the primary place of
business. For example: the Commuter makes a multi-segment trip through Milpitas,
their primary place of business. While in Milpitas they rent a car for 3 days
and have a personal lunch. 100% of the meal and car rental are taxable. If the
Commuter took a taxi from the San Jose airport to the office, then the cab fare
would be fully taxable. Any expenses incurred on the multi-segment trip outside
of the Commuter’s primary place of business are non-taxable.

  6.3.   Indirect Commuter expenses are considered a fully taxable as a fringe
benefit and will be added to the Commuter’s taxable income.

3